FILED

AUG 16 2019

Clerk, US Distict Court
District Of iontana
Helena

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BUTTE DIVISION

MURRAY MORGAN, RENEE

ANDREWS, and ROBERT ORSELLO,
No. CV-19-43-BU-SEH
Plaintiffs,

vs. ORDER

RSUI INDEMNITY COMPANY,

 

Defendant.

 

Defendants removed this action from state court by Notice of Removal filed
August 14, 2019.' However, jurisdiction is not well-pleaded.

The removal statute is strictly construed against removal jurisdiction. -Gaus
v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). The “strong presumption”
against removal jurisdiction requires the defendant to carry the burden of showing
removal is proper. /d. Federal jurisdiction must be rejected if there is any doubt

as to the right of removal in the first instance. Jd.

 

' Doe. 1.
The Notice asserts federal jurisdiction under 28 U.S.C. §§1332(a)(1) and
1441. 28 U.S.C. §1332(a)(1) states:

(a) The district courts shall have original
jurisdiction of all civil actions where the matter in
controversy exceeds the sum or value of $75,000,
exclusive of interest and costs, and is between—

(1) citizens of different States;

Only residence of Plaintiffs is alleged. The diversity statute speaks of
diversity of citizenship, not of residency. Kanter v. Warner-Lambert, 265 F.3d
853, 857 (9th Cir. 2001). Citizenship cannot be “deemed” by residency. /d.
Diversity of citizenship is not pleaded.”

Fed. R. Civ. P. 12(h)(3) contemplates that lack of jurisdiction can be raised
at any time. Moreover, the objection may be raised by a party, or by the courts
own initiative, at any stage in the litigation, even after the trial and judgment entry.
Arbaugh v. Y & H Corp., 546 U.S. 500, 506 (2006).

ORDERED:

This case will be remanded to state court on August 23, 2019, unless

Defendant files an amended notice of removal properly alleging jurisdiction on or

 

? Doc. 1 at 9 11.
before that date.

DATED this _/6 Gay of August, 2019.

SAM E. HADDON
United States District Judge
